Citation Nr: 0315539	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for cystic lesion 
of the left femur, status post bone graft and internal 
fixation, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
lower back injury with chronic lumbar pain with minor 
arthritic spurring at L4-5, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1981 to May 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, in which increased evaluations for cystic lesion of 
the left femur, status post bone graft and internal fixation 
and residuals of a lower back injury with chronic lumbar pain 
with minor arthritic spurring at L4-5 were denied.  The 
evaluation for hypertension was increased to 20 percent.  

In an August 2001 rating decision the evaluation for 
residuals of a lower back injury with chronic lumbar pain 
with minor arthritic spurring at L4-5 was increased to 10 
percent.  


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by diastolic 
pressure predominantly less than 120 and systolic pressure 
predominantly less than 200.  

2.  The veteran's cystic lesion of the left femur, status 
post bone graft and internal fixation, is manifested by 
complaints of painful motion of the left hip and left knee.  

3.  The veteran's residuals of a lower back injury with 
chronic lumbar pain with minor arthritic spurring at L4-5, is 
manifested by some tenderness in the lower back, with muscle 
spasm in the left side of the lumbar region.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), Part 4, 4.104, Diagnostic Code 7101 
(2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for cystic lesion of the left femur, status post bone graft 
and internal fixation, have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), Part 4, 4.71a, Diagnostic Code 
5255 (2002).  

3.  With resolution of the benefit of the doubt in favor of 
the veteran, the criteria for an evaluation of 20 percent for 
residuals of a lower back injury with chronic lumbar pain 
with minor arthritic spurring at L4-5, have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, 4.71a, 
Diagnostic Code 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The June 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded examinations at 
VA expense in October 1998, October 2000 and July 2001.  See 
38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  


The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

I.  Hypertension  

According to the applicable regulation, a 20 percent 
evaluation is warranted for hypertension when there is 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more and a 
60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).  

At the October 1998 Internal Medicine Partners examination at 
VA expense the veteran's blood pressure was 183/110 in the 
right arm sitting, 165/188 in the left arm sitting and 
157/107 in the right arm standing.  

The April 2000 private hospital record showed that the 
veteran's blood pressure was 157/110.  At the October 2000 
QTC examination at VA expense the veteran's blood pressure 
was 189/109.  The blood pressure reading standing in the left 
arm was 166/111 and in the right arm was 179/119.  VA 
outpatient treatment record dated March 2001 showed that the 
veteran's blood pressure was 176/98.  At the July 2001 QTC 
examination at VA expense the veteran's blood pressure was 
140/90.  The January 2002 VA outpatient treatment record 
revealed that the veteran's blood pressure was 158/96.  In 
February 2002 the veteran's blood pressure was 170/120 in the 
right arm and 165/110 in the left arm.  In March 2002 it was 
176/105.  In May 2002 the veteran's blood pressure was 
155/97.  

After reviewing the evidence of record, it is found that 
entitlement to an increased evaluation for the veteran's 
service connected hypertension has not been established.  In 
order to justify the assignment of a 40 percent disability 
evaluation, the evidence would have to show diastolic 
pressure predominantly 120 or more.  This has not been 
demonstrated in this case.  The multiple blood pressure 
readings taken as part of his private and VA treatment, as 
well as those taken at the time of the examinations at VA 
expense, all showed that his diastolic pressure readings 
ranged between 90 and 119, with two readings of 120 or more.  
Two readings of 120 or more is not sufficient to award the 
next higher evaluation since it requires that the diastolic 
pressure be predominantly 120 or more.  Therefore, it is 
found that entitlement to an increased evaluation has not 
been established.   

As set forth above, the regulatory guidelines for the 
evaluation of hypertension are rigid and clearly-defined, 
requiring a rather mechanical application of the veteran's 
blood pressure readings, taken throughout the appeal period, 
to the criteria set forth at 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  That the result of this application of the law to 
the facts in this particular case is a 20 percent disability 
rating is not to discount the very real impairment in 
lifestyle, daily functioning and overall health that the 
veteran has demonstrated.  

The criteria for the evaluation of the disability of 
hypertension are very clear and do not permit for latitude in 
interpretation.  The veteran's blood pressure readings fit 
squarely within the defined criteria for a 20 percent 
disability rating.  As a consequence, it is found that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for the service connected 
hypertension. 

II.  Cystic Lesion of the Left Femur, Status Post Bone Graft 
and Internal Fixation 

Under Diagnostic Code 5255, a 10 percent rating is assigned 
for impairment of the femur with malunion and slight knee or 
hip disability.  A 20 percent rating is assigned when there 
is malunion of the femur with moderate knee or hip 
disability.  A 30 percent evaluation is in order when there 
is malunion of the femur with marked knee or hip disability.  
Nonunion of the femur, without loose motion, with weight 
bearing preserved with the aid of a brace or with fracture of 
the surgical neck with false joint warrants a 60 percent 
rating.  Impairment of the femur due to fracture of the shaft 
or anatomical neck with nonunion, with loose motion (spiral 
or oblique fracture) warrants an 80 percent rating.  38 C.F.R 
§§ Part 4, Diagnostic Code 5255 (2002).  Higher ratings are 
available only if there is a false joint or nonunion.  

The Board will also consider whether veteran's disability may 
be evaluated under other pertinent Diagnostic Codes.  Under 
the criteria of Diagnostic Code 5252, a 20 percent rating is 
warranted where flexion of the thigh is limited to 30 
degrees.  A 30 percent rating is warranted where flexion is 
limited to 20 degrees, and a 40 percent rating is warranted 
where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2002).  Under the criteria of 5253, a 
20 percent rating is warranted where limitation of abduction 
is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2002).  

Where there is recurrent subluxation or lateral instability 
of the knee, a 20 percent rating is appropriate for moderate 
symptoms, and a 30 percent rating for severe symptoms.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Diagnostic Code 
5260 provides that where knee flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  Diagnostic 
Code 5261 provides that where knee extension is limited to 10 
degrees, a 20 percent disability rating is warranted where 
extension is limited to 15 degrees, and a 30 percent 
disability rating is warranted where extension is limited to 
20 degrees.  Additionally, where extension is limited to 30 
degrees, a 40 percent disability rating is warranted and 
where it is limited to 45 degrees, a 50 percent disability 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002). 

At the October 1998 Internal Medicine Partners examination at 
VA expense the veteran required the use of a cane due to pain 
and weakness in his left leg.  His gait was abnormal with a 
slight limp on the left.  This would be characterized as an 
antalgic gait due to pain.  On examination of his feet there 
was an unusual wear pattern on the left lateral heel of his 
shoe.  The veteran had limited function standing or walking 
due to pain.  The veteran also stated that he had worse pain 
with sitting.  There was no signs of inflammation and no 
deformity; no sign of osteomyelitis.  There were no 
constructional signs of bone disease.  The veteran did not 
have any constitutional signs of arthritis.  The examiner 
noted that the veteran was capable of taking care of himself 
and performing his usual activities.  However, he was limited 
with any activity that required prolonged standing or walking 
or sitting.  

A January 1999 private radiology report of the left femur 
revealed an old intertrochanteric fracture of the left femur 
surgically repaired changes compatible with chronic 
osteomyelitis.  

At the October 2000 QTC examination at VA expense the 
veteran's feet showed no sign of any abnormal weight bearing.  
The veteran did not require any device in order to ambulate.  
He did not have any limited function of standing or walking.  
There was no evidence of any boney inflammation, deformity, 
or osteomyelitis.  There were no constructional signs seen of 
any osteomyelitis or any bone infection.  Left hip adduction 
was 25 degrees active with pain.  External rotation was 60 
degrees active and internal rotation was 40 degrees with 
pain.  There was no evidence of heat, redness, swelling, 
effusion, drainage or abnormal motion.  There was some 
instability and weakness, involving the left hip.  X-ray of 
the left femur showed evidence of previous trauma in surgery 
involving the left femur.  There was also evidence of a 
surgical screw and metal plate as well fixed to the left 
femur.  

The Board notes that the examinations show no malunion of the 
femur.  Therefore, an increased 20 percent rating is not 
warranted as moderate knee or hip disability has not been 
shown.  As no examiner has stated that the veteran has 
moderate impairment of function of the left hip due to 
osteoarthritis, an increased rating to 20 percent is not 
warranted under Diagnostic Code 5255.

At the October 2000 QTC examination at VA expense left hip 
flexion was 125 degrees active and extension was 30 degrees 
with pain.  Left hip abduction was 45 degrees with pain.  
These findings show that the criteria for an evaluation in 
excess of 10 percent under Diagnostic Codes 5252 and 5253 
were not met.  At the October 2000 QTC examination at VA 
expense left knee flexion was 140 degrees active and 
extension was 0 degrees active with pain.  Drawer test and 
McMurray's test were within normal limits.  There was no 
evidence of heat redness, swelling, effusion, drainage or 
abnormal motion in the left knee.  There was some instability 
and weakness of the left knee.  Additionally, the 
preponderance of the evidence does not support that the left 
knee symptoms due to the left femur fracture warrant a 
compensable disability rating under Diagnostic Codes 5257, 
5260, 5261.  

Based on the above, the preponderance of the evidence is 
against the claim for an increased evaluation in excess of 10 
percent for the residuals of a left femur fracture.  

III.  Residuals of a Lower Back Injury with Chronic Lumbar 
Pain with Minor Arthritic Spurring at L4-5  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App.  
202, 204-7 (1995).  

Diagnostic Code 5295 provides a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a, 
Diagnostic Code 5295 (2002).  

Disabilities of the lumbar spine may also be evaluated based 
on limitation of motion under Diagnostic Code 5292, also 
found at 39 C.F.R. § 4.71a.  Specifically, a 10 percent 
evaluation is assigned when there is evidence of only slight 
limitation of motion in the lumbar spine.  A 20 percent 
evaluation is assigned for moderate limitation and a 40 
percent evaluation is assigned when there is evidence of 
severe limitation.  As noted above, complaints of pain, 
weakness and excess fatigability are considered in 
conjunction with the limitation of motion diagnostic codes.  

The January 1999 private radiology report of the lumbar spine 
revealed a normal lumbosacral spine.  

At the July 2001 QTC examination at VA expense the veteran's 
posture and gait were normal.  There was no limitation of 
function on standing and walking.  Examination of the lumbar 
spine showed some tenderness in the lower back, with muscle 
spasm in the left side of the lumbar region.  There was 
scoliosis of the lumbar vertebrae, with convexity to the 
left.  Flexion was 0 to 85 degrees, extension was 0 to 30 
degrees, right lateral flexion was 0 to 40 degrees and left 
lateral flexion was 0 to 40 degrees.  Right rotation was 0 to 
30 degrees and left rotation was 0 to 30 degrees.  X-rays 
revealed lumbosacral strain with minor degenerative changes 
and degenerative changes at L5 facet.  Under the 
circumstances, the Board concludes that the clinical findings 
on the whole are more consistent with lumbosacral strain 
characterized by muscle spasm and loss of lateral spine 
motion.  

At the July 2001 QTC examination at VA expense range of 
motion of the lumbar spine was additionally limited by pain 
and lack of endurance.  Reflexes were brisk for the knee and 
ankle jerks.  Straight leg raising was 60 degrees on the 
right and 45 degrees on the left.  Plantar responses were 
flexor.  There was slight impairment of sensation over the L5 
dermatome region in the left leg.  There was no other 
impairment of sensation in the other parts of the lower 
limbs.  Vibratory sense was normal in both lower limbs.  The 
veteran had normal tone in both lower limbs.  Motor power was 
graded as 5/5, both proximally and distally in both lower 
limbs.  There was no muscle atrophy.  The veteran had normal 
appearing lower extremities, without obvious wasting.  Tone 
was normal in both legs.  With consideration of functional 
impairment, which may be attributed to the low back thereto 
with respect to the holding in DeLuca v. Brown, 8 Vet. App. 
202, 205-7 (1995), the Board concludes that the veteran 
reasonably meets the criteria for a 20 percent disability 
rating for the service connected residuals of a lower back 
injury with chronic lumbar pain with minor arthritic spurring 
at L4-5 under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The benefit of the doubt is thus resolved in favor of the 
veteran in this instance by finding that a 20 percent 
disability evaluation is warranted for the service connected 
residuals of a lower back injury with chronic lumbar pain 
with minor arthritic spurring at L4-5.  


ORDER

An evaluation in excess of 20 percent for hypertension is 
denied.  

An evaluation in excess of 10 percent for cystic lesion of 
the left femur, status post bone graft and internal fixation 
is denied.  

A 20 percent rating for residuals of a lower back injury with 
chronic lumbar pain with minor arthritic spurring at L4-5 is 
granted subject to controlling regulations governing the 
payment of monetary awards. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

